
	

114 HR 5446 IH: Foreign ID Review Act of 2016
U.S. House of Representatives
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5446
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2016
			Mr. Veasey (for himself, Mr. McGovern, and Mr. Polis) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Attorney General to review foreign forms of identification, including consular
			 identification cards and foreign passports without a valid visa, to
			 establish a valid and secure form of identification, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Foreign ID Review Act of 2016. 2.Review of foreign identificationThe Attorney General shall, not later than 270 days after the date of enactment of this Act, and every 2 years thereafter, review all forms of identification issued to foreign nationals within the United States by the Governments of Mexico, Nicaragua, El Salvador, Guatemala, and Honduras, including identifications issued by consular officers and foreign passports issued at consular offices, to determine if such forms of identification are sufficiently secure to verify the identity of the bearer of the form of identification for purposes including opening an account with an accredited financial institution and obtaining any benefit that the child of such bearer is lawfully entitled to.
 3.Report to CongressNot later than 90 days after the completion of the review under section 2, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report that includes the results of such review.
		
